Citation Nr: 1520193	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-26 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity. 

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected inguinal hernia. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

A hearing was held before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.  

A review of Virtual VA reveals documents that are duplicative of those in the paper claims file, with the exception of the March 2014 hearing transcript.  The Veterans Benefits Management System (VBMS) does not contain any documents.  

The issue of service connection for a gastrointestinal disorder, to include pyrosis (heartburn), hiatal hernia, and gastroesophageal reflux disease (GERD), to include as secondary to service-connected inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the March 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative withdrew the appeal of the issue of entitlement to service connection for carpal tunnel syndrome of the right upper extremity.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran and his representative as to the claim for service connection for carpal tunnel syndrome of the right upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In the present case, during the March 2014 hearing, the Veteran and his authorized representative withdrew the appeal for the issue of entitlement to service connection for carpal tunnel syndrome of the right upper extremity.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and this issue is dismissed.


ORDER

The appeal for the issue of entitlement to service connection for carpal tunnel syndrome of the right upper extremity is dismissed.



REMAND

Remand is necessary to obtain an adequate VA examination and medical opinion.  

A September 2009 VA general medical examination was conducted which provided the following diagnoses:  hiatal hernia; suspected esophageal metaplasia; acute gastric mucosal erosion, antrum; and helicobacter pylori infection.  The examiner noted that these resulted in heartburn.  The Veteran reported onset of heartburn in the 2000s.  He stated that he self-medicated, but currently had daily heartburn and epigastric pain.  No nexus opinion was provided.  The Veteran was afforded a VA examination in November 2009 during the diagnosis was hiatal hernia.  The Veteran has testified that he has ongoing symptoms of severe heartburn that began approximately five years before military discharge.  See Board Hearing Transcript at 4.  

A June 2011 VA addendum opinion was obtained.  The examiner opined that the inguinal hernia did not cause the hiatal hernia and that the heartburn was not related to the inguinal hernia operation.  However, not all diagnoses were addressed and aggravation was not addressed.  Accordingly, remand is required for adequate opinions.

While on remand, the AOJ should obtain and associate with the claims file all outstanding VA medical records. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Obtain and associate with the paper or virtual claims file all outstanding records of treatment from the Manila VA Health Care System, Republic of the Philippines.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any gastrointestinal disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must identify all current gastrointestinal disorders, with the exception of inguinal hernia for which service connection has been established.  If any of the following are not diagnosed, the prior diagnoses of record must be addressed:  GERD; hiatal hernia; helicobacter pylori infection; suspected esophageal metaplasia; acute gastric mucosal erosion, antrum; Barrett's esophagus; and erosive gastritis.

Second, for each disorder diagnosed, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of military service, to include the Veteran's reports of heartburn beginning in the 2000s and continuing since that time and/or the inservice hernia operation.  The examiner must address the September 2009, November 2009, and June 2011 VA examinations and addendum opinion; and a September 2009 esophagogastroduodenoscopy (EGD) indicating diagnoses of Barrett's esophagus, hiatal hernia and erosive gastritis.

Third, for each disorder diagnosed, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is caused or aggravated by the service-connected inguinal hernia and/or the inservice hernia operation.  The examiner must address the following:  the Veteran's reports of heartburn beginning in the 2000s and continuing since that time; the September r2009, November 2009, and June 2011 VA examinations and addendum opinion; a September 2009 EGD indicating diagnoses of Barrett's esophagus, hiatal hernia and erosive gastritis.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


